

Exhibit 10.6
 
FOURTH AMENDMENT
TO THE
PMA CAPITAL CORPORATION RETIREMENT SAVINGS EXCESS PLAN
(As Amended and Restated Effective January 1, 2000)
 


 
WHEREAS, PMA Capital Corporation (the “Company”) maintains the PMA Capital
Corporation Retirement Savings Excess Plan (the “Plan”) for the purpose of
providing certain eligible employees of the Company and certain of its
participating affiliates with benefits that would be provided under the PMA
Capital Corporation Retirement Savings Plan but for the limitations imposed by
Sections 401(k), 401(m), 415 and 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”); and
 
WHEREAS, the Plan was most recently amended and restated effective January 1,
2000 and has since been modified by the First Amendment thereto effective
January 1, 2003, by the Second Amendment thereto effective January 1, 2004 and
by the Third Amendment thereto effective January 1, 2006; and
 
WHEREAS, the Company desires to clarify that Retirement Credits under the Plan
are intended to be based on “compensation” that includes Employee Pre-Tax
Credits to the Plan; and
 
WHEREAS, under Sections 8.1(a) and 10.4 of the Plan, the Company has reserved
the right to amend the Plan with respect to all Participating Companies at any
time, subject to certain inapplicable limitations;
 
NOW, THEREFORE, effective January 1, 2006, the Company hereby amends the Plan as
follows:
 
I.  Section 4.6 of the Plan is amended in its entirety to read as follows:
 
“4.6 Retirement Credits. For each calendar quarter for which a Participant is
entitled to a Retirement Contribution under the Qualified Plan, the Plan Sponsor
shall credit each Participant’s Excess Retirement Savings Plan Account with
Retirement Credits in an amount equal to:
 
(a) The amount of Retirement Contributions that would have been made for the
calendar quarter on behalf of the Participant, but for the limitations of
Sections 401(a)(17) and 415 of the Code and deeming “compensation” to include
Employee Pre-Tax Credits to this Plan; minus
 
(b) The amount of Retirement Contributions actually made to the Qualified Plan
on behalf of the Participant for the calendar quarter.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, PMA CAPITAL CORPORATION has caused these presents to be duly
executed, under seal, this 20 day of December, 2006.
 


 


 
Attest:
 
 
PMA CAPITAL CORPORATION
 
[SEAL]
 
       
/s/ Andrew J. McGill
   
Andrew J. McGill
   
Vice President, Human Resources


 
2

--------------------------------------------------------------------------------

 